FILED
                             NOT FOR PUBLICATION                             FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 TAN GIOK TJAN,                                   No. 07-73532

               Petitioner,                        Agency No. A095-634-706

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Tan Giok Tjan, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for substantial evidence, Singh v. Ashcroft, 367 F.3d

1139, 1143 (9th Cir. 2004), and we deny the petition for review.

       Substantial record evidence supports the BIA’s conclusion that the

mistreatment Tjan suffered while living in Indonesia did not rise to the level of

past persecution. See Singh v. INS, 134 F.3d 962, 965-69 (9th Cir. 1998) (repeated

vandalism of Indo-Fijian’s property, with no physical injury, not persecution);

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and

one beating unconnected with any particular threat did not compel finding that

ethnic Albanian suffered past persecution in Kosovo). Even if the disfavored

group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004),

applies to Tjan, he has not demonstrated the requisite individualized risk of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003).

Thus, substantial evidence supports the BIA’s conclusion that Tjan did not

establish a well-founded fear of future persecution. See Lolong v.Gonzales, 484

F.3d 1173, 1180-81 (9th Cir. 2007) (en banc) (showing of individualized risk

requires more than a general undifferentiated claim of the type of fears common to

the religious group).




AR/Research                               2                                     07-73532
       Because Tjan did not establish eligibility for asylum, it follows that he did

not satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006). Substantial evidence also supports

the BIA’s denial of CAT relief because Tjan failed to establish it is more likely

than not that he will be tortured if returned to Indonesia. See Malhi v. INS, 336

F.3d 989, 993 (9th Cir. 2003).

       Lastly, contrary to Tjan’s contention, the agency’s decisions were supported

by the record and sufficiently reasoned for us to review. See Lopez v. Ashcroft,

366 F.3d 799, 807 (9th Cir. 2004) (agency does not have to write an exegesis on

every contention).

       PETITION FOR REVIEW DENIED.




AR/Research                                3                                    07-73532